Judgment unanimously affirmed. Memorandum: The trial court properly denied defendant’s request for a missing witness charge. Defendant did not establish that the witness could be expected to testify favorably to the People or that the witness was under the People’s control (see, People v Gonzalez, 68 NY2d 424, 427-428; People v *1013Mendez, 138 AD2d 637, 638, lv denied 71 NY2d 1030). (Appeal from judgment of Supreme Court, Erie County, Kasler, J.— promoting prostitution, third degree.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.